33 So.3d 700 (2010)
Thomas ARLINE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5113.
District Court of Appeal of Florida, First District.
March 12, 2010.
Rehearing Denied April 22, 2010.
Thomas Arline, pro se, Appellant.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Davis v. State, 938 So.2d 555, 557 (Fla. 1st DCA 2006); Williams v. State, 642 So.2d 67, 68 (Fla. 1st DCA 1994).
DAVIS, BENTON, and MARSTILLER, JJ., concur.